DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,506,533 Berner.
Regarding claim 1, Berner teaches a resin member comprising 
a foamed resin part 2 (foamed polymeric material, column 1, lines 45-47), 
a surface skin part 3 that covers an outer surface of the foamed resin part (figure 7), and
a convex part projecting from the surface skin part (see annotated figure 7 below, where the surface skin part corresponds to the convex part) having a foaming ratio lower than that of the foamed resin part (paper, plastic foil or metallic foil, not foamed, column 3, lines 9-11),

    PNG
    media_image1.png
    292
    477
    media_image1.png
    Greyscale
wherein the convex part is provided on an end part (top end) of the foamed resin part (figure 7), and 

Berner does not explicitly teach a sealing function. However, “seal member” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 Section II. Therefore, in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, the preamble requires “a resin seal member,” where “seal” is only the intended use and therefore is not considered a limitation. 
Regarding claim 2, Berner teaches that the foamed resin part is attached onto an element (bottom facing sheet, figure 7), 
the element is made of a material (paper, plastic foil or metallic foil, column 3, lines 9-11) having a composition different from that of a foamed resin material that composes the foamed resin part (foamed polymeric material, column 1, lines 45-47),
the element comprises an element convex part having a shape the same as that of the convex part (annotated figure 7 above), and
the element convex part enters the foamed resin part (figure 7).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,792,141 Offutt.

    PNG
    media_image2.png
    599
    744
    media_image2.png
    Greyscale
Regarding claim 1, Offutt teaches a resin member comprising 
a foamed resin part (polyurethane foam, column 3, lines 27-40),
a surface skin part that covers an outer surface of the foamed resin part (figure 9), and
a convex part projecting from the surface skin part (protruding upper corner, see annotated figure 9 to the right) having a foaming ratio lower than that of the foamed resin part (fiberglass, not foamed, column 3, lines 27-32),
wherein the convex part is provided on an end part (top end) of the foamed resin part (figure 9), and
wherein the convex part projects in a direction away (outward) from the foamed resin part (figure 9). 
Offutt does not explicitly teach a sealing function. However, “seal member” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02 Section II. Therefore, in article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In this case, the preamble requires “a resin seal member,” where “seal” is only the intended use and therefore is not considered a limitation. 
Regarding claim 2, Offutt teaches that the foamed resin part is attached onto an element (channel 96, figure 9),
the element is made of a material having a composition different from that of a foamed resin material that composes the foamed resin part (column 11, lines 16-18, where the material is not foamed and often made of copper or pvc),
the element comprises an element convex part (protruding lower corner) having a shape the same as that of the convex part (Figure 9), and
the element convex part enters the foamed resin part (figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,506,533 Berner.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,792,141 Offutt.
Regarding claim 4, Offutt teaches that the surface skin has an upper part (one side of corner) and a side part (other side of corner, figure 9). Offutt does not explicitly teach that a thickness of the upper part is larger than a thickness of the side part. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.


Response to Arguments
Applicant's arguments filed January 13, 2021, have been fully considered but they are not persuasive.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781